China Hefeng Rescue Equipment, Inc. No. 88, Taishan Street Beigang Industrial Zone Longgang District, Huludao Liaoning Province People’s Republic of China September 28, 2012 Russell Mancuso, Esq. Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re:China Hefeng Rescue Equipment, Inc. (fka Bridgeway Acquisition Corp.) Form 8-K Amended August 1, 2012 File No. 000-54224 Dear Mr. Mancuso: I am writing to inform you that we have replaced our securities counsel.Ryan Nail of The Crone Law Group no longer represents our firm.Hereafter, please direct any inquiries and copies of comment letters to: Robert Brantl, Esq. 52 Mulligan Lane Irvington, NY 10533 914-693-3026 914-693-1807 (fax) robertbrantl@earthlink.net We have been working diligently to prepare our response to the comment letter you sent on August 17, 2012.The time required to make Mr. Brantl fully familiar with our company and its filing history has delayed us, however.We will file a complete response to the Staff’s comments on or before Friday, October 5. Sincerely, /s/ Baoyuan Zhu Baoyuan Zhu Chairman of the Board
